                Case 21-10849-CSS        Doc 64-1     Filed 08/11/21      Page 1 of 2




                                 CERTIFICATE OF SERVICE

                I, Marcy J. McLaughlin Smith, hereby certify that on August 11, 2021, I caused

copies of the foregoing Notice of Change of Hearing Date and Time from September 28, 2021,

at 12:00 p.m. to October 1, 2021, at 10:00 a.m. to be served by email upon the parties set forth

on the attached service list; and all ECF participants in this case were served electronically through

the Court’s ECF noticing system, at their respective email addresses registered with the Court.




                                               /s/ Marcy J. McLaughlin Smith
                                               Marcy J. McLaughlin Smith (DE 6184)




#118485659 v1
                Case 21-10849-CSS         Doc 64-1   Filed 08/11/21     Page 2 of 2




                                            SERVICE LIST

(Counsel to Malayan Banking Berhad)                  (Counsel to Malayan Banking Berhad)
Laura Davis Jones and James E. O’Neill               Gary L. Kaplan, Matthew D. Parrott, and
Pachulski Stang Ziehl & Jones LLP                    Andrew M. Minear
919 North Market Street, 17th Floor                  Fried, Frank, Harris, Shriver & Jacobson LLP
P.O. Box 8705                                        One New York Plaza
Wilmington, Delaware 19899-8705                      New York, NY 10004
ljones@pszjlaw.com; joneill@pszjlaw.com              Gary.Kaplan@friedfrank.com;
                                                     Matthew.Parrott@friedfrank.com;
                                                     Andrew.Minear@friedfrank.com

(Counsel to the Petitioning Creditors)               United States Department of Justice
Daniel A. O’Brien                                    Office of the United States Trustee
Venable LLP                                          844 King Street, Suite 2207
1201 N. Market Street, Suite 1400                    Lockbox #35
Wilmington, DE 19801                                 Wilmington, DE 19801
daobrien@venable.com                                 USTPRegion03.WL.ECF@USDOJ.GOV


(Counsel to the Petitioning Creditors)               (Counsel to Gilbane Residential Construction LLC)
Jeffrey S. Sabin and Carol A. Weiner                 Daniel J. DeFranceschi and Russell C. Silberglied
Venable LLP                                          Richards, Layton & Finger, P.A.
1270 Avenue of the Americas                          One Rodney Square
New York, NY 10020                                   920 North King Street
JSSabin@Venable.com; cweinerlevy@venable.com         Wilmington, Delaware 19801
                                                     defranceschi@rlf.com; silberglied@rlf.com


(Counsel to Gilbane Residential Construction LLC)
John W. Dreste and Brian M. Streicher
Ernstrom & Dreste, LLP
925 Clinton Square
Rochester, New York 14604
JDreste@ed-llp.com; BStreicher@ed-llp.com




#118485659 v1
